Citation Nr: 1048538	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for 
service-connected left shoulder strain, residuals of a left 
humerus fracture (left shoulder disability).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1983 to September 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Board remanded these claims for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Appellant if further action is required.


REMAND

The Veteran is currently rated as 50 percent disabled due to PTSD 
and 10 percent disabled due to left shoulder strain, residuals of 
a left humerus fracture.  He is seeking entitlement to initial 
increased ratings.

The Board finds the duty to assist has not been met.  As provided 
for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to assist a claimant in the development of the claim.  
This duty includes assisting the Veteran in the procurement of 
pertinent records and in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
During the April 2005 VA examination, the Veteran indicated he 
received outpatient treatment with Dr. Richfield.  These records 
do not appear to be in the claims file and it is unknown whether 
they are private or VA outpatient records.  If they are VA 
records, 38 U.S.C. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile."  
Further, VA is held to have constructive notice of the contents 
of these records at the time of adjudication.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Additionally, during the December 2007 VA examination, the 
Veteran indicated he had treatment from marriage counseling and 
from a psychologist in Atlanta prior to 2005.  These records 
should also be obtained.  Therefore, a remand is necessary to 
obtain the records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all past 
and current treating physicians and to 
give authorization to obtain treatment 
records, including but not limited to Dr. 
Richfield, any VA outpatient records, his 
marriage counselor, and a psychologist 
that he sought treatment from prior to 
2005.  

2.  Obtain and associate with the claims 
file all updated records, including VA 
outpatient records and any identified 
private records.

3.  Then, readjudicate the claims.  If the 
claims remain denied, issue to the Veteran 
a supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


